Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 1 of 50 PageID #: 7443




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

  3SHAPE A/S,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )   C.A. No. 18-886-LPS
                                                  )
  ALIGN TECHNOLOGY, INC.,                         )   CONSOLIDATED
                                                  )
                 Defendant.                       )   JURY TRIAL DEMANDED


              SECOND AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND
                              COUNTERCLAIMS
                         OF ALIGN TECHNOLOGY, INC.

        Defendant Align Technology, Inc. (“Align”) hereby demands a trial by jury on all issues

 so triable, answers Plaintiff 3Shape A/S (“3Shape” or “Plaintiff”) Amended Complaint (D.I. 44)

 in Civil Action No. 18-886-LPS, and presents affirmative defenses and counterclaims, as follows:


                                             PARTIES

        1.      Plaintiff 3Shape is a Danish corporation with a principal place of business at

 Holmens Kanal 7, 1060 Copenhagen K, Denmark.

 ANSWER: Align admits on information and belief that 3Shape A/S is a Danish corporation

 with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

        2.      Plaintiff is the owner by assignment of the entire right, title and interest in and to

 U.S. Patent No. 9,629,551 (“the ’551 patent”) entitled, “Detection of a Movable Object When 3D

 Scanning a Rigid Object,” a copy of which is attached hereto as Exhibit A.

 ANSWER: Align admits that U.S. Patent No. 9,629,551 is entitled “Detection of a Movable

 Object When 3D Scanning a Rigid Object.” Align denies the remainder of the allegations in this

 paragraph.
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 2 of 50 PageID #: 7444




        3.      Plaintiff is the owner by assignment of the entire right, title and interest in and to

 U.S. Patent No. 10,349,042 (“the ’042 patent”) entitled “Focus Scanning Apparatus,” a copy of

 which is attached hereto as Exhibit F.

 ANSWER: Align admits that U.S. Patent No. 10,349,042 is entitled “Focus Scanning

 Apparatus” and that a copy is attached hereto as Exhibit F. Align denies the remainder of the

 allegations in this paragraph.

        4.      Plaintiff sells an industry-leading intraoral scanner under the name TRIOS®.

 ANSWER: Align admits on information and belief that 3Shape sells intraoral scanners under

 the name TRIOS®. Align denies the remaining allegations of this paragraph.

        5.      The TRIOS® system incorporates embodiments of the patented technologies of the

 ’551 patent.

 ANSWER: Denied.

        6.      Defendant is a competitor of Plaintiff in the field of intraoral scanners.

 ANSWER: Align admits that it is a competitor of 3Shape in the field of intraoral scanners.

        7.      Upon information and belief, Defendant is a United States corporation organized

 and existing under the laws of Delaware, with a principal place of business at 2820 Orchard

 Parkway, San Jose, California 95134.

 ANSWER: Align admits that it is a United States corporation organized and existing under the

 laws of Delaware, with a principal place of business at 2820 Orchard Parkway, San Jose,

 California 95134.

        8.      Upon information and belief, Defendant makes, uses, sells and offers for sale in the

 United States and/or imports into the United States products called “iTero Element Scanner,”




                                                  2
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 3 of 50 PageID #: 7445




 “iTero Element 2 Scanner” and “iTero Element Flex Scanner” (collectively “the iTero Element

 Scanners”), which comprise a handheld intraoral 3D scanner/wand.

 ANSWER: Align admits it makes, uses, sells and offers for sale in the United States and/or

 imports into the United States products called “iTero Element Scanner,” “iTero Element 2

 Scanner” and “iTero Element Flex Scanner” (collectively “the iTero Element Scanners”). Align

 denies the remainder of the allegations in this paragraph.

                                  JURISDICTION AND VENUE

        9.      This is an action for patent infringement arising under the patent laws of the United

 States, Title 35, United States Code, § 100 et seq.

 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent any response is required, Align admits that Plaintiff purports to bring this action under the

 patent laws of the United States, pursuant to Title 35 of the United States Code. To the extent

 there are any remaining allegations in this paragraph not addressed by the foregoing, Align

 denies them.

        10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

 1331 and 1338(a).

 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent any response is required, Align admits that this Court has subject matter jurisdiction over

 actions arising under 28 U.S.C. §§ 1331 and 1338(a). To the extent there are any remaining

 allegations in this paragraph, Align denies them.

        11.     This Court has personal jurisdiction over Defendant because it has, directly or

 through its agents and/or intermediaries, committed acts within Delaware giving rise to this action

 and/or Defendant has established minimum contacts with Delaware such that the exercise of

 jurisdiction would not offend traditional notions of fair play and substantial justice.
                                                   3
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 4 of 50 PageID #: 7446




 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent any response is required, Align is not contesting jurisdiction or venue in the United States

 District Court for the District of Delaware for the limited purposes of this civil action only. To

 the extent there are any remaining allegations in this paragraph not addressed by the foregoing,

 Align denies them.

        12.     Upon information and belief, Defendant regularly conducts business in Delaware,

 and purposefully avails itself of the privileges of conducting business in Delaware. In particular,

 upon information and belief, Defendant and/or its agents and/or intermediaries, make, use, import,

 offer for sale, sell and/or advertise their products and affiliated services in Delaware, including the

 iTero Element Scanners, sufficient to give rise to jurisdiction.

 ANSWER: Align admits that it and/or its agents and/or intermediaries, make, use, import, offer

 for sale, sell and/or advertise Align products in Delaware. Align denies the remaining

 allegations in this paragraph.

        13.     Defendant has also purposely availed itself of the courts of this venue, having

 brought actions against Plaintiff in the federal courts of the District of Delaware, including the

 pending 17-cv-1646, -1647, -1648, and -1649 actions. The use of the courts of this jurisdiction is

 sufficient to give rise to jurisdiction over Defendant.

 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent that any response is required, Align admits that it has brought the pending 17-cv-1646, -

 1647, -1648, and -1649 actions against 3Shape A/S in the District of Delaware. Align admits

 that venue in this Court is proper for the purposes of this action. To the extent there are any

 remaining allegations in this paragraph, Align denies them.




                                                   4
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 5 of 50 PageID #: 7447




           14.   Upon information and belief, and as further described herein, Defendant has

 infringed and continues to infringe and/or contributorily infringe the ’551 patent and the ’042

 patent in Delaware, which has led to foreseeable harm and injury to Plaintiff. Upon information

 and belief, Defendant derives substantial revenue from the sale of infringing products distributed

 within Delaware and/or expects or should reasonably expect its actions to have consequences in

 Delaware. In addition, upon information and belief, Defendant knowingly induces, and continues

 to knowingly induce, infringement of the ’551 patent and the ’042 patent within Delaware by

 offering for sale, selling, and/or contracting with others to market infringing products with the

 intent to facilitate infringing use of the products by others within Delaware and by creating and/or

 disseminating product information and other materials providing instruction for infringing use.

 ANSWER: Denied.

           15.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c) and/or (d), and

 28 U.S.C. § 1400(b).

 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent that any response is required, Align admits that venue in this Court is proper for purposes

 of this action. To the extent there are any remaining allegations in this paragraph, Align denies

 them.

                 COUNT 1: DIRECT INFRINGEMENT OF THE ’551 PATENT

           16.   Plaintiff incorporates by reference the preceding paragraphs as if set forth fully

 herein.

 ANSWER: Align restates and reincorporates its responses to the preceding paragraphs as if

 fully set forth herein.

           17.   This cause of action arises under the patent laws of the United States, and in

 particular, 35 U.S.C. §§ 271, et seq.
                                                   5
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 6 of 50 PageID #: 7448




 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent any response is required, Align admits that Plaintiff purports to bring this action under the

 patent laws of the United States, including 35 U.S.C. § 271, et seq. To the extent there are any

 remaining allegations in this paragraph, Align denies them.

        18.       The ’551 patent was duly and lawfully issued by the United States Patent and

 Trademark Office (“USPTO”) on April 25, 2017, to listed inventors Rune Fisker, Michael Vinther,

 and Henrik Öjelund.

 ANSWER: Align admits that on April 25, 2017, the United States Patent and Trademark Office

 issued U.S. Patent No. 9,629,551 (“the ’551 patent”), naming Rune Fisker, Michael Vinter, and

 Henrik Öjelund as the inventors. To the extent there are any remaining allegations in this

 paragraph, Align denies them.

        19.       Plaintiff is the owner by assignment of all right, title and interest in and to the ’551

 patent. Evidence of the assignment of the ’551 patent to Plaintiff is recorded with the USPTO at

 Reel/Frame 043981/0005. Plaintiff is listed on the face of the ’551 patent as assignee.

 ANSWER: Align admits that 3Shape A/S is listed on the face of the ’551 patent as assignee and

 an assignment recordation with the USPTO appears at Reel/Frame 043981/0005. Align denies

 the remaining allegations of this paragraph.

        20.       The ’551 patent is entitled, “Detection of a Movable Object When 3D Scanning a

 Rigid Object.”

 ANSWER: Align admits that the ’551 patent is entitled “Detection of a Movable Object When

 3D Scanning a Rigid Object.”




                                                     6
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 7 of 50 PageID #: 7449




         21.     The ’551 patent is directed to the detection of a movable object in a location, when

 scanning a rigid object in the location by means of a 3D scanner for generating a virtual 3D model

 of the rigid object.

 ANSWER: Denied.

         22.     Defendant makes, uses, offers to sell, sells, imports, promotes and/or demonstrates

 versions of its iTero Element Scanners, including the wand, cart, and/or related software, and other

 related products (“Accused Products”) in the United States.

 ANSWER: Align admits that it makes, uses, offers to sell, sells, imports, promotes and/or

 demonstrates versions of its iTero Element Scanners, including the wand and cart, in the United

 States. To the extent this allegations concerns “related software [] and other related products”,

 such software and products are unidentified and Align therefore denies this allegation with

 respect to the same.

         23.     Defendant possesses knowledge of, and is aware of, the ’551 patent.

 ANSWER: Admitted.

         24.     Defendant had previously unsuccessfully challenged the patentability of claims 1-

 25 of the ’551 patent in inter partes review (IPR) proceedings IPR2018-00195 and IPR2018-

 00196 before the USPTO.

 ANSWER: Align admits that it petitioned for inter partes review proceedings IPR2018-00195

 and IPR2018-00196 and that the USPTO did not institute review in response to either petition.

 Align denies the remaining allegations of this paragraph.

         25.     A panel of Administrative Patent Judges at the Patent Trial and Appeals Board of

 the USPTO determined that Defendant’s IPR Petitions did not present a prima facie case for the




                                                  7
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 8 of 50 PageID #: 7450




 unpatentability of the claims of the ’551 patent and that trial should not be instituted in connection

 with either Petition.

 ANSWER: Align admits that it petitioned for inter partes review proceedings IPR2018-00195

 and IPR2018-00196, and the USPTO found that “[a]pplying the standard set forth in 35 U.S.C. §

 314(a), which requires demonstration of a reasonable likelihood that Petitioner would prevail

 with respect to at least one challenged claim, we deny Petitioner’s request and do not institute

 inter partes review of any challenged claim” in both proceedings. Decision Denying Institution

 of Inter Partes Review, IPR2018-00195; Decision Denying Institution of Inter Partes Review,

 IPR2018-00196. To the extent there are any remaining allegations in this paragraph, Align

 denies them.

        26.     Defendant has been and is now directly infringing, literally and/or under the

 doctrine of equivalents at least claims 1, 22, 23, and 25 of the ’551 patent.

 ANSWER: Denied.

        27.     Each of Defendant’s Accused Products includes a system and/or a method for [1]

 detecting a movable object in a location, when [2] scanning a rigid object in the location by means

 of [3] a 3D scanner for [4] generating a virtual 3D model of the rigid object.

 ANSWER: Denied.

        28.     Defendant’s Accused Products detect movable objects in a location.

 ANSWER: Denied.

        29.     For example, Defendant’s Accused Products “eliminate extra process steps during

 intraoral scanning because iTero Element is designed to automate those for you.” See, e.g., 2015

 Align Technology, Inc. Brochure For General Practitioners M20324 Rev. A (“Brochure”) at 4,

 attached hereto as Exhibit B and entitled, “iTero® elementTM PRECISION.” Defendant’s



                                                   8
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 9 of 50 PageID #: 7451




 Brochure further states that “while you are scanning, iTero Element is engineered to

 simultaneously process the scan. It automatically stitches together images for rendering in the

 correct order, adapts to changes in positioning, and detects and removes soft tissues [i.e., movable

 objects]. Capture everything. And view exactly what you need to see.” Id (emphasis added).

 ANSWER: Align admits that Exhibit B states “eliminate extra process steps during intraoral

 scanning because iTero Element is designed to automate those for you” and “while you are

 scanning, iTero Element is engineered to simultaneously process the scan. It automatically

 stitches together images for rendering in the correct order, adapts to changes in positioning and

 detects and removes soft tissue. Capture everything. And view exactly what you need to see.”

 Align denies the remaining allegations in this paragraph.

        30.       Defendant’s Accused Products scan rigid objects in the location.

 ANSWER: Denied.

        31.       For example, Defendant’s Accused Products make use of color scanning “to

 immediately distinguish between gingival and tooth structures [i.e., rigid objects] ....” See

 Brochure at 4.

 ANSWER: Align admits that Exhibit B states “to immediately distinguish between gingival and

 tooth structures . . . .” Align denies the remaining allegations in this paragraph.

        32.       Defendant’s Accused Products make use of a 3D scanner.

 ANSWER: Denied.

        33.       For example, Defendant’s Accused Products include “[t]he iTero Element Intraoral

 Scanner ... designed to deliver speed, reliability, intuitive operations, and outstanding visualization

 capabilities.” See e.g., Brochure at 3. Further, Defendant’s Accused Products include “[i]ndustry-

 leading, open-choice imaging [that] lets you view images in 3D.” Id. Furthermore, Defendant’s



                                                   9
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 10 of 50 PageID #: 7452




 Accused Products include “[i]ntegrated gyro technology [that] lets you rotate models on screen.”

 Id. Defendant’s Accused Products allows users to “[s]pin, pinch zoom and process images with a

 touch.” Id.

 ANSWER: Align admits that Exhibit B states “[t]he iTero Element Intraoral Scanner” and

 “iTero Element is designed to deliver speed, reliability, intuitive operations, and outstanding

 visualization capabilities.” Align also admits that Exhibit B states that “[i]ntegrated gyro

 technology lets you rotate models on screen” and “[s]pin, pinch zoom, and process images with a

 touch.” Align denies the remaining allegations in this paragraph.

        34.     Defendant’s Accused Products generate virtual 3D models of rigid objects in the

 location.

 ANSWER: Denied.

        35.     For example, Defendant’s Accused Products’ “[i]ndustry-leading, open-choice

 imaging lets you view images in 3D.” Id.

 ANSWER: Align admits that Exhibit B states “[i]ndustry-leading, open-choice imaging lets you

 view images in 3D.” Align denies the remaining allegations in this paragraph.

        36.     Upon information and belief, each of Defendant’s Accused Products makes use of

 a method, wherein the method comprises: [5] providing a first 3D representation of at least part of

 a surface by scanning at least part of the location; [6] providing a second 3D representation of at

 least part of the surface by scanning at least part of the location; [7] determining for the first 3D

 representation a first excluded volume in space where no surface can be present in both the first

 3D representation and the second 3D representation, and/or determining for the second 3D

 representation a second excluded volume in space where no surface can be present in both the first

 3D representation and the second 3D representation; [8] if a portion of the surface in the first 3D



                                                  10
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 11 of 50 PageID #: 7453




 representation is located in space in the second excluded volume, the portion of the surface in the

 first 3D representation is disregarded in the generation of the virtual 3D model; and/or if a portion

 of the surface in the second 3D representation is located in space in the first excluded volume, the

 portion of the surface in the second 3D representation is disregarded in the generation of the virtual

 3D model.

 ANSWER: Denied.

         37.       Defendant’s Accused Products provide multiple (i.e., first and second) overlapping

 3D representations of a part of a surface in a short amount of time.

 ANSWER: Denied.

         38.       For example, Defendant’s Accused Products are “engineered to capture 6,000

 frames per second.” See Brochure at 3. “With a scan capture time of 40-50 milliseconds, iTero

 Element is designed to capture 20 scans per second.” Id.

 ANSWER: Align admits that Exhibit B states “engineered to capture 6,000 frames per second”

 and “[w]ith a scan capture time of 40-50 milliseconds, iTero Element is designed to capture 20

 scans per second . . . .” Align denies the remaining allegations in this paragraph.

         39.       Further, two or more overlapping 3D representations of a part of a surface are

 required for Defendant’s Accused Products to “stitch[] together images for rendering in the correct

 order.” Id. at 4.

 ANSWER: Align admits that Exhibit B states “stitches together images for rendering in the

 correct order . . . .” Align denies the remaining allegations in this paragraph.

         40.       Defendant’s Accused Products determine for each 3D representation an excluded

 volume in space where no space can be present in both a first 3D representation and a second 3D

 representation.



                                                   11
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 12 of 50 PageID #: 7454




 ANSWER: Denied.

        41.     Each of Defendant’s Accused Products rely on parallel confocal sampling, a type

 of digital scanning technology available to the dental scanning industry that would necessarily

 calculate excluded volume data which is defined by at least the distances from the scanner to the

 tooth surface for each successive overlapping scan. See, e.g., Brochure at 2; see also ’551 patent

 at 28:9-16.

 ANSWER: Denied.

        42.     Upon information and belief, Defendant’s Accused Products provide successive

 scans that include substantially the same location/space because each of the iTero Element

 Scanners has “a scan capture time of 40-50 milliseconds [and] is designed to capture 20 scans per

 second.” Id. at 3.

 ANSWER: Align admits that Exhibit B states “a scan capture time of 40-50 milliseconds” and

 “designed to capture 20 scans per second . . . .” Align denies the remaining allegations in this

 paragraph.

        43.     Defendant’s Accused Products disregard portions of the surface in a first 3D

 representation that is located in the space of a second excluded volume in the generation of the

 virtual 3D model and/or disregard portions of the surface in a second 3D representation that are

 located in the space of a first excluded volume in the generation of a virtual 3D model.

 ANSWER: Denied.

        44.     For example, Defendant’s Accused Products were known to detect and remove soft

 tissue [i.e., movable objects] by disregarding portions of the surface in a first 3D representation

 that were located in the space in a second excluded volume in the generation of the virtual 3D

 model and/or by disregarding portions of the surface in a second 3D representation that were



                                                 12
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 13 of 50 PageID #: 7455




 located in the space in a first excluded volume in the generation of the virtual 3D model. See

 Brochure at 4.

 ANSWER: Denied.

        45.       Additionally,   a   Gardner   Orthodontics    Video    (“Video    1”)   found    at

 https://www.youtube.com/watch?v=bxZzzJvB4OM and published on December 29, 2016 (last

 visited June 3, 2018), attached hereto as Exhibit C, depicts Defendant’s Accused Products

 scanning teeth (e.g., a rigid object) in a location (e.g., patient’s mouth) by means of a 3D scanner

 and generating a virtual 3D model of the rigid object.

 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=bxZzzJvB4OM purports to be published by Gardner

 Orthodontics on December 29, 2016, and shows an iTero Element scanner. Align denies the

 remaining allegations in this paragraph.

        46.       At time 1:50 [min:sec] of Video 1, a movable object (i.e., lip) is detected on the

 labial side of the patient’s anterior teeth by Defendant’s Accused Products, as depicted below.




 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=bxZzzJvB4OM shows the excerpted image (not including

 the callout) at time 2:03. Align denies the remaining allegations in this paragraph.


                                                  13
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 14 of 50 PageID #: 7456




        47.     At time 2:03 of Video 1, surfaces associated with the movable object (i.e., lip) are

 disregarded in the generation of the virtual 3D model of the patient’s mouth as depicted below.




 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=bxZzzJvB4OM shows the excerpted image (not including

 the callout) at time 2:03. Align denies the remaining allegations in this paragraph

        48.     Further,   an   Align      Technology,   Inc.   Video    (“Video    2”)     found   at

 https://www.youtube.com/watch?v=hDzBjbqD-KI and published on August 14, 2015 (last visited

 June 3, 2018), attached hereto as Exhibit D, depicts Defendant’s Accused Products scanning teeth

 (e.g., a rigid object) in a location (e.g., patient’s mouth) by means of a 3D scanner and generating

 a virtual 3D model of the rigid object.

 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=hDzBjbqD-KI purports to be published by iTero Scanner on

 August 14, 2015, and shows an iTero Element scanner. Align denies the remaining allegations

 in this paragraph.

        49.     As depicted below, at time 2:11 of Video 2, a movable object is detected by

 Defendant’s Accused Products; and at time 2:12 of Video 2, surfaces associated with the movable

 object are disregarded in the generation of the virtual 3D model of the patient’s mouth.


                                                  14
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 15 of 50 PageID #: 7457




 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=hDzBjbqD-KI shows the excerpted images (minus the

 annotations) at times 2:11 and 2:12 respectively. Align denies the remaining allegations in this

 paragraph.

        50.     Further, as depicted below, at time 2:20 of Video 2, a movable object is detected

 by Defendant’s Accused Products; and at time 2:21 of Video 2, surfaces associated with the

 movable object are disregarded in the generation of the virtual 3D model of the patient’s mouth.




                                                15
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 16 of 50 PageID #: 7458




 ANSWER: Align admits that the video available at

 https://www.youtube.com/watch?v=hDzBjbqD-KI shows the excerpted images (minus the

 annotations) at times 2:20 and 2:21 respectively. Align denies the remaining allegations in this

 paragraph.

        51.     Each of Defendant’s Accused Products includes a system comprising a hardware

 processor configured to: provide a first 3D representation of at least part of a surface by scanning

 at least part of the location; provide a second 3D representation of at least part of the surface by

                                                 16
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 17 of 50 PageID #: 7459




 scanning at least part of the location; determine for the first 3D representation a first excluded

 volume in space where no surface can be present in both the first 3D representation and the second

 3D representation; determine for the second 3D representation a second excluded volume in space

 where no surface can be present in both the first 3D representation and the second 3D

 representation; disregard the portion of the surface in the first 3D representation in the generation

 of the virtual 3D model, if a portion of the surface in the first 3D representation is located in space

 in the second excluded volume, and/or disregard the portion of the surface in the second 3D

 representation in the generation of the virtual 3D model, if a portion of the surface in the second

 3D representation is located in space in the first excluded volume.

 ANSWER: Denied.

        52.     For example, Defendant’s Accused Products include a hardware processor such

 that “while you are scanning, iTero Element is engineered to simultaneously process the scan. It

 automatically stitches together images for rendering in the correct order, adapts to changes in

 positioning, and detects and removes soft tissue.” See, e.g., Brochure at 4.

 ANSWER: Align admits that Exhibit B states “while you are scanning, iTero Element is

 engineered to simultaneously process the scan. It automatically stitches together images for

 rendering in the correct order, adapts to changes in positioning, and detects and removes soft

 tissue.” Align denies the remaining allegations in this paragraph.

        53.     Each of Defendant’s Accused Products includes a nontransitory computer readable

 medium encoded with a computer program product comprising program code for causing a data

 processing system to detect a movable object in a location, when scanning a rigid object in the

 location by means of a 3D scanner for generating a virtual 3D model of the rigid object by

 providing a first 3D representation of at least part of a surface by scanning at least part of the



                                                   17
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 18 of 50 PageID #: 7460




 location; providing a second 3D representation of at least part of the surface by scanning at least

 part of the location; determining for the first 3D representation a first excluded volume in space

 where no surface can be present in both the first 3D representation and the second 3D

 representation; determining for the second 3D representation a second excluded volume in space

 where no surface can be present in both the first 3D representation and the second 3D

 representation; if a portion of the surface in the first 3D representation is located in space in the

 second excluded volume, the portion of the surface in the first 3D representation is disregarded in

 the generation of the virtual 3D model; and/or if a portion of the surface in the second 3D

 representation is located in space in the first excluded volume, the portion of the surface in the

 second 3D representation the portion of the surface in when said program code is executed on the

 data processing system.

 ANSWER: Denied.

        54.       For example, Defendant’s Accused Products include “software [i.e., a computer

 program product comprising program code that] automatically detects and repositions scanning

 start and stop points when you move to a new scanning position within the scanned segment.”

 Brochure at 4.

 ANSWER: Align admits that Exhibit B states “software automatically detects and repositions

 scanning start and stop points when you move to a new scanning position within the scanned

 segment.” Align denies the remaining allegations in this paragraph.

        55.       Further, Defendant’s Accused Products include a computer program product

 comprising program code that “automatically stitches together images for rendering in the correct

 order, adapts to changes in positioning, and detects and removes soft tissue.” Id.




                                                  18
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 19 of 50 PageID #: 7461




 ANSWER: Align admits that Exhibit B states “automatically stitches together images for

 rendering in the correct order, adapts to changes in positioning, and detects and removes soft

 tissue.” Align denies the remaining allegations in this paragraph.

         56.    On information and belief, Defendant’s Accused Products rely on a system hard

 disk, i.e., a nontransitory computer readable medium encoded with the software discussed in

 paragraphs 54 and 55 to carry out the claimed methods of the ’551 patent. Defendant’s Accused

 Products also “automatically save scan data every two seconds and save it to the system’s hard

 disk.” Id.

 ANSWER: Align admits that Exhibit B states “automatically save scan data every two seconds

 and save it to the system’s hard disk.” Align denies the remaining allegations in this paragraph.

         57.    These features of each of Defendant’s Accused Products in paragraphs 26-56 above

 correspond to those recited and claimed in at least claims 1, 22, 23, and 25 of the ’551 patent.

 ANSWER: Denied.

         58.    Defendant has sold and/or offered for sale its iTero Element Scanners in the United

 States at trade shows in Chicago, IL, New York, NY and Detroit, MI. The “Align Technology

 Announces Next Generation iTero(R) Element(TM) Intraoral Scanner” webpage (last visited May

 4, 2018), attached hereto as Exhibit E, is further evidence of Defendant’s sale and/or offer for sale

 of the iTero Element Scanner product in the United States.

 ANSWER: Align admits that it has sold and/or offered for sale its iTero Element Scanner in the

 United States at trade shows in Chicago, IL, New York, NY and Detroit, MI. Align denies the

 remaining allegations in this paragraph.

         59.    Defendant thus directly infringes, literally and/or under the doctrine of equivalents,

 and/or indirectly infringes, at least claims 1, 22, 23, and 25 of the ’551 patent.



                                                   19
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 20 of 50 PageID #: 7462




 ANSWER: Denied.

        60.     On information and belief, Defendant intends to, and continues to intend to, directly

 infringe the ’551 patent through the sale of the Accused Products.

 ANSWER: Denied.

        61.     Defendant knew or should have known of the ’551 patent and its infringement of

 the ’551 patent, and has acted and continues to act, in an egregious and wanton manner by

 infringing the ’551 patent.

 ANSWER: Denied.

        62.     Despite knowing that its actions constituted infringement of the ’551 patent and/or

 despite knowing that there was a high likelihood that its actions constituted infringement of the

 patent, Defendant nevertheless continued its infringing actions, and continues to make, use, and

 sell, the Accused Products.

 ANSWER: Denied.

        63.     Defendant’s acts of infringement have injured and damaged Plaintiff and will

 continue to injure and damage Plaintiff.

 ANSWER: Denied.

        64.     Defendant’s actions have caused Plaintiff to suffer irreparable harm resulting from

 the loss of its lawful patent rights and the loss of its ability to exclude others from the market.

 ANSWER: Denied.

        65.     Upon information and belief, Defendant will continue these infringing acts unless

 enjoined by this court.

 ANSWER: Denied.

   COUNT 2: INDIRECT INFRINGEMENT OF THE ’551 PATENT BY INDUCEMENT



                                                   20
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 21 of 50 PageID #: 7463




         66.     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 to 65 above

 as if fully set forth herein.

 ANSWER: Align restates and reincorporates its responses to paragraphs 1-65 as if fully set

 forth herein.

         67.     Defendant is liable for inducing infringement of the ’551 patent under 35 U.S.C.

 §271(b) by having knowledge of the ’551 patent and knowingly causing or intending to cause, and

 continuing to knowingly cause or intend to cause, direct infringement of the ’551 patent, with

 specific intent, by its customers.

 ANSWER: Denied.

         68.     Specifically, Defendant actively induces infringement of the ’551 patent by, inter

 alia, training its customers on the use of the Accused Products and/or promotion, sales, and/or

 importation of the Accused Products including the infringing iTero Element Scanners to

 Defendant’s customers including, but not limited to, resellers and end users for their use of the

 system claimed in the ’551 patent.

 ANSWER: Denied.

         69.     Defendant’s customers for the Accused Products directly infringe the ’551 patent

 by making, using, selling, offering for sale, and/or importing the iTero Element Scanners.

 ANSWER: Denied.

         70.     For example, Defendant actively induces infringement of the ’551 patent, because

 Defendant has knowledge that end users of Defendant’s iTero Element Scanners including, but

 not limited to, dentists and technicians, use Defendant’s infringing iTero Element Scanners

 product in the United States, and because Defendant encourages such acts resulting in direct patent

 infringement, by, inter alia, training, promotion, sales, and/or importation of the infringing iTero



                                                  21
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 22 of 50 PageID #: 7464




 Element Scanners to Defendant’s customers including, but not limited to, resellers and end users

 for their use of the system claimed in the ’551 patent.

 ANSWER: Denied.

          71.    On information and belief, Defendant intends to, and continues to intend to,

 indirectly infringe the ’551 patent through inducement of the sale and use of the Accused Products.

 ANSWER: Denied.

          72.    Defendant knew or should have known of the ’551 patent and has acted, and

 continues to act, in an egregious and wanton manner by infringing the ’551 patent.

 ANSWER: Denied.

          73.    Despite knowing that its actions constituted inducement infringement of the ’551

 patent and/or despite knowing that there was a high likelihood that its actions constituted

 inducement infringement of the patent, Defendant nevertheless continued its infringing actions,

 and continues to make, use, and sell, the Accused Products.

 ANSWER: Denied.

          74.    Defendant’s acts of infringement have injured and damaged Plaintiff and will

 continue to injure and damage Plaintiff.

 ANSWER: Denied.

          75.    Defendant’s actions have caused Plaintiff to suffer irreparable harm resulting from

 the loss of its lawful patent rights and the loss of its ability to exclude others from the market.

 Upon information and belief, Defendant will continue these infringing acts unless enjoined by this

 court.

 ANSWER: Denied.

                COUNT 3: INDIRECT INFRINGEMENT OF THE ’551 PATENT
                          BY CONTRIBUTORY INFRINGEMENT

                                                 22
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 23 of 50 PageID #: 7465




        76.      Plaintiff repeats and realleges paragraphs 1 to 75 as if fully set forth herein.

 ANSWER: Align restates and reincorporates its responses to paragraphs 1-75 as if fully set

 forth herein.

        77.      Defendant is liable for contributory infringement of the ’551 patent under 35 U.S.C.

 §271(c) by having sold or offered to sell, and continuing to sell or offer for sale the iTero Element

 Scanners within the United States and/or by importing the iTero Element Scanners into the United

 States because the iTero Element Scanners constitute a material part of the invention embodied in

 the ’551 patent, which Defendant knows to be especially made and/or especially adapted for use

 in infringement of the ’551 patent, and which is not a staple article or commodity of commerce

 suitable for substantial non-infringing use.

 ANSWER: Denied.

        78.      Defendant is liable for contributory infringement by having knowledge of the ’551

 patent and knowingly causing or intending to cause, and continuing to knowingly cause or intend

 to cause, direct infringement of the ’551 patent by its customers including, but not limited to,

 resellers and end users of the iTero Element Scanners.

 ANSWER: Denied.

        79.      Specifically, Defendant contributes to infringement of the ’551 patent by, inter alia,

 promotion, sales, and/or importation of the infringing iTero Element Scanners to Defendant’s

 customers including, but not limited to, resellers and end users for their use of the system claimed

 in the ’551 patent. Those customers directly infringe the ’551 patent by making, using, selling,

 offering for sale, and/or importing the iTero Element Scanners. For example, Defendant is liable

 for contributory infringement by having knowledge of the ’551 patent and knowingly causing or

 intending to cause, and continuing to knowingly cause or intend to cause, end users of Defendant’s



                                                   23
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 24 of 50 PageID #: 7466




 iTero Element Scanners including, but not limited to, dentists and technicians, to directly infringe

 the ’551 patent by using Defendant’s iTero Element Scanners in the United States.

 ANSWER: Denied.

           80.   Defendant’s past and ongoing infringement of the ’551 patent has and will continue

 to irreparably harm Plaintiff.

 ANSWER: Denied.

           81.   Defendant’s past and ongoing infringement of the ’551 patent has and will continue

 to cause Plaintiff damages.

 ANSWER: Denied.

           82.   Defendant’s past and ongoing infringement of the ’551 patent, upon information

 and belief, has been knowing and willful.

 ANSWER: Denied.

                 COUNT 4: DIRECT INFRINGEMENT OF THE ’042 PATENT

           83.   Plaintiff incorporates by reference the preceding paragraphs as if set forth fully

 herein.

 ANSWER: Align restates and reincorporates its responses to the preceding paragraphs as if

 fully set forth herein.

           84.   This cause of action arises under the patent laws of the United States, and in

 particular, 35 U.S.C. §§ 271, et seq.

 ANSWER: This paragraph contains legal conclusions to which no response is required. To the

 extent any response is required, Align admits that Plaintiff purports to bring this action under the

 patent laws of the United States, including 35 U.S.C. § 271. To the extent there are any

 remaining allegations in this paragraph not addressed by the foregoing, Align denies them.



                                                  24
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 25 of 50 PageID #: 7467




        85.     The ’042 patent was duly and lawfully issued by the United States Patent and

 Trademark Office (“USPTO”) on July 9, 2019, to listed inventors Rune Fisker, Henrik Öjelund,

 Rasmus Kjaer, Mike van der Poel, Arish A. Qazi and Karl-Josef Hollenbeck.

 ANSWER: Align admits that on July 9, 2019, the United States Patent and Trademark Office

 issued U.S. Patent No. 10,349,042 (“the ’042 patent”), naming Rune Fisker, Henrik Öjelund,

 Rasmus Kjaer, Mike van der Poel, Arish A. Qazi and Karl-Josef Hollenbeck as the inventors. To

 the extent there are any remaining allegations in this paragraph, Align denies them.

        86.     Plaintiff is the owner by assignment of all right, title and interest in and to the ’042

 patent. Evidence of the assignment of the ’042 patent to Plaintiff is recorded with the USPTO at

 Reel/Frame 048470/0993. Plaintiff is listed on the face of the ’042 patent as assignee.

 ANSWER: Align admits that 3Shape A/S is listed on the face of the ’042 patent as assignee.

 Align denies the remaining allegations of this paragraph.

        87.     The ’042 patent is entitled, “Focus Scanning Apparatus.”

 ANSWER: Align admits that the ’042 patent is entitled “Focus Scanning Apparatus.”

        88.     The ’042 patent is directed to intraoral scanners for providing data for 3D geometry

 of at least a part of the surface of an object in an oral cavity, and methods of providing data for 3D

 geometry of at least a part of the surface of an object in an oral cavity using an intraoral scanner.

 ANSWER: Denied.

        89.     Defendant makes, uses, offers to sell, sells, imports, promotes and/or demonstrates

 versions of its iTero Element Scanners, including the wand, cart, and/or related software, and other

 related products (“Accused Products”) in the United States.

 ANSWER: Align admits that it makes, uses, offers to sell, sells, imports, promotes and/or

 demonstrates versions of its iTero Element Scanners, including the wand and cart, in the United



                                                  25
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 26 of 50 PageID #: 7468




 States. To the extent this allegations concerns “related software [] and other related products”,

 such software and products are unidentified and Align therefore denies this allegation with

 respect to the same.

        90.     Defendant possesses knowledge of, and is aware of, the ’042 patent.

 ANSWER: Admitted.

        91.     Defendant has been and is now directly infringing, literally and/or under the

 doctrine of equivalents at least claims 1, 17, 19, and 21 of the ’042 patent.

 ANSWER: Denied.

        92.     Each of Defendant’s Accused Products includes an intraoral scanner for providing

 data for 3D geometry of at least a part of the surface of an object in an oral cavity, and a method

 of providing data for 3D geometry of at least a part of the surface of an object in an oral cavity

 using an intraoral scanner.

 ANSWER: Denied.

        93.     Upon information and belief, each of Defendant’s iTero Element Scanners

 comprises a color image sensor comprising an array of sensor elements.

 ANSWER: Denied.

        94.     Upon information and belief, each of Defendant’s iTero Element Scanners

 comprises lighting equipment configured to generate a probe light.

 ANSWER: Denied.

        95.     Upon information and belief, each of Defendant’s iTero Element Scanners

 comprises an optical system comprising a beam splitter, at least one lens, and a tip configured to

 be inserted into the oral cavity.

 ANSWER: Denied.



                                                  26
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 27 of 50 PageID #: 7469




        96.       Upon information and belief, in each of Defendant’s iTero Element Scanners, the

 intraoral scanner is configured to operate by translating a focus plane along an optical axis of the

 optical system to capture one or more 2D images.

 ANSWER: Denied.

        97.       Upon information and belief, in each of Defendant’s iTero Element Scanners, the

 lens is configured such that the intraoral scanner transmits a part of the probe light from the lighting

 equipment through the optical system and towards the object such that the part of the probe light

 is focused onto at least two different parts of the object, wherein the part of the probe light as

 focused on a first part of the object is defined by a first divergence angle in relation to a first

 propagation axis, wherein the part of the probe light as focused on a second part of the object is

 defined by a second divergence angle in relation to a second propagation axis, and the first

 propagation axis and the second propagation axis are non-parallel.

 ANSWER: Denied.

        98.       Upon information and belief, in each of Defendant’s iTero Element Scanners,

 reflected light results from the part of the probe light being reflected from the part of the surface

 of the object.

 ANSWER: Denied.

        99.       Upon information and belief, in each of Defendant’s iTero Element Scanners, the

 intraoral scanner is further configured to transmit the reflected light from the part of the surface of

 the object back through the optical system such that the reflected light is focused on the color

 image sensor, the color image sensor being configured to produce the data for the 3D geometry

 from a series of 2D images captured by the intraoral scanner translating the focus plane along the




                                                   27
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 28 of 50 PageID #: 7470




 optical axis of the optical system, at least one of the series of 2D images being generated using the

 reflected light focused on the color image sensor.

 ANSWER: Denied.

        100.    These features of each of the iTero Element Scanners in paragraphs 93 to 99 above

 correspond to those recited and claimed in at least claim 1 of the ’042 patent.

 ANSWER: Denied.

        101.    Upon information and belief, in each of Defendant’s iTero Element Scanners, the

 lens is configured such that the intraoral scanner transmits at least a part of the probe light from

 the lighting equipment through the optical system and towards the object such that the part of the

 probe light is non-telecentrically focused on a part of the surface of the object.

 ANSWER: Denied.

        102.    These features of each of the iTero Element Scanners in paragraph 101 above

 correspond to those recited and claimed in at least claim 17 of the ’042 patent.

 ANSWER: Denied.

        103.    Upon information and belief, in each of Defendant’s iTero Element Scanners, the

 lens is configured such that the intraoral scanner transmits at least a part of the probe light from

 the lighting equipment through the optical system and towards the object such that the part of the

 probe light is focused onto at least two different parts of the object, wherein the part of the probe

 light as focused on a first part of the object is defined by a first divergence angle in relation to a

 first propagation axis, wherein the part of the probe light as focused on a second part of the object

 is defined by a second divergence angle in relation to a second propagation axis, and the first

 propagation axis diverges from the second propagation axis.

 ANSWER: Denied.



                                                  28
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 29 of 50 PageID #: 7471




        104.    These features of each of the iTero Element Scanners in paragraph 103 above

 correspond to those recited and claimed in at least claim 21 of the ’042 patent.

 ANSWER: Denied.

        105.    Upon information and belief, operation of each of Defendant’s iTero Element

 Scanners comprises inserting the tip into the oral cavity.

 ANSWER: Denied.

        106.    Upon information and belief, operation of each of Defendant’s iTero Element

 Scanners comprises generating a probe light using the lighting equipment.

 ANSWER: Denied.

        107.    Upon information and belief, operation of each of Defendant’s iTero Element

 Scanners comprises transmitting at least a part of the probe light from the lighting equipment

 through the optical system and towards the object such that the part of the probe light is non-

 telecentrically focused on at least a part of the surface of the object.

 ANSWER: Denied.

        108.    Upon information and belief, operation of each of Defendant’s iTero Element

 Scanners comprises reflecting the part of the probe light from the part of the surface of the object

 to produce reflected light.

 ANSWER: Denied.

        109.    Upon information and belief, operation of each of Defendant’s iTero Element

 Scanners comprises transmitting the reflected light from the part of the surface of the object back

 through the optical system such that the reflected light is focused on the color image sensor, the

 color image sensor producing the data for the 3D geometry from a series of 2D images captured

 by the intraoral scanner translating a focus plane along an optical axis of the optical system, at



                                                   29
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 30 of 50 PageID #: 7472




 least one of the series of 2D images being generated using the reflected light focused on the color

 image sensor.

 ANSWER: Denied.

        110.     These features of each of the iTero Element Scanners in paragraphs 105-109 above

 correspond to those recited and claimed in at least claim 19 of the ’042 patent.

 ANSWER: Denied.

        111.     For example, upon information and belief, Defendant describes its iTero Element

 Scanner on an online webpage entitled “Products | iTero Intraoral Scanner,” a copy of which is

 attached hereto as Exhibit G. The webpage contains text and an image describing and showing the

 iTero Element Scanner, and that it embodies the focus scanner recited in at least claims 1, 17, 19

 and 21 of the ’042 patent. See Products | iTero Intraoral Scanner (2016), http://www.itero.com/en-

 us/products/itero_element (last visited June 20, 2019) (the “Products | iTero Intraoral Scanner”

 webpage). The “Products | iTero Intraoral Scanner” webpage illustrates that a focus scanner

 comprises a color image sensor comprising an array of sensor elements, as recited in claims 1, 17,

 19 and 21 of the ’042 patent. See the “Products | iTero Intraoral Scanner” webpage (“Color

 scanning gives you a significant leap forward in visualization. The color sensor is integrated in the

 iTero Element scanner, and the patented dual-aperture lens system is designed to simultaneously

 capture 2D images in color with highly accurate 3D laser scanning.”).

 ANSWER: Align admits that the webpage states “[c]olor scanning gives you a significant leap

 forward in visualization. The color sensor is integrated in the iTero Element scanner, and the

 patented dual-aperture lens system is designed to simultaneously capture 2D iamges in color

 with highly accurate 3D laser scanning.” Align denies the remaining allegations in this

 paragraph.



                                                  30
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 31 of 50 PageID #: 7473




         112.    In addition, upon information and belief, Defendant illustrated the “Products | iTero

 Intraoral Scanner” webpage with the following image:




 ANSWER: Align admits that the webpage includes the excerpted image. To the extent there

 are any remaining allegations in this paragraph not addressed by the foregoing, Align denies

 them.

         113.    The image shows that the iTero Element Scanner comprises a tip configured to be

 inserted into the oral cavity, and reflecting light off of an object in the oral cavity.

 ANSWER: Denied.

         114.    In addition, upon information and belief, Defendant describes its iTero Element

 Scanner on an online webpage entitled “iTero intraoral scanners,” a copy of which is attached

 hereto as Exhibit H. The webpage contains text and images describing and showing the iTero

 Element Scanner and that it embodies the focus scanner recited in at least claims 1, 17, 19 and 21

 of       the       ’042        patent.               See       Align         Technology      (2019).

 http://www.aligntech.com/solutions/itero_scanner (last visited June 20, 2019) (the “iTero intraoral

 scanners” webpage). The “iTero intraoral scanners” webpage illustrates that a focus scanner

 comprises lighting equipment configured to generate a probe light, wherein the intraoral scanner

 is configured to operate by translating a focus plane along an optical axis of the optical system to


                                                    31
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 32 of 50 PageID #: 7474




 capture one or more 2D images, and wherein the intraoral scanner is further configured to transmit

 the reflected light from the part of the surface of the object back through the optical system such

 that the reflected light is focused on the color image sensor, the color image sensor being

 configured to produce the data for the 3D geometry from a series of 2D images captured by the

 intraoral scanner translating the focus plane along the optical axis of the optical system, at least

 one of the series of 2D images being generated using reflected light focused on the color image

 sensor, as recited in at least claims 1, 17 and 21 of the ’042 patent. See the “iTero intraoral

 scanners” webpage (“The iTero Element intraoral scanner . . . . [i]ts parallel confocal imaging

 technology uses optical and laser scanning to achieve accurate scans in color.”).

 ANSWER: Align admits that the webpage states “The iTero Element intraoral scanner” and

 “[i]ts parallel confocal imaging technology uses optical and laser scanning to achieve accurate

 scans in color.” Align denies the remaining allegations in this paragraph.

         115.    Upon information and belief, each of Defendant’s iTero Element Scanners is

 configured such that the part of the probe light is focused onto at least two different parts of the

 object, wherein the part of the probe light as focused on a first part of the object is defined by a

 first divergence angle in relation to a first propagation axis, wherein the part of the probe light as

 focused on a second part of the object is defined by a second divergence angle in relation to a

 second propagation axis, and the first propagation axis and the second propagation axis are non-

 parallel (as recited in at least claim 1 of the ’042 patent), such that at least a part of the probe light

 is non-telecentrically focused on at least a part of the surface of the object (as recited in at least

 claims 17 and 19 of the ’042 patent), and such that the part of the probe light is focused onto at

 least two different parts of the object, wherein the part of the probe light as focused on a first part

 of the object is defined by a first divergence angle in relation to a first propagation axis, wherein



                                                    32
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 33 of 50 PageID #: 7475




 the part of the probe light as focused on a second part of the object is defined by a second

 divergence angle in relation to a second propagation axis, and the first propagation axis diverges

 from the second propagation axis (as recited in at least claim 21 of the ’042 patent).

 ANSWER: Denied.

        116.    Defendant has sold and/or offered for sale its iTero Element Scanners in the United

 States at trade shows in Chicago, IL, New York, NY and Detroit, MI. The “Align Technology

 Announces Next Generation iTero(R) Element(TM) Intraoral Scanner” webpage (last visited May

 4, 2018), attached hereto as Exhibit E, is further evidence of Defendant’s sale and/or offer for sale

 of the iTero Element Scanner product in the United States.

 ANSWER: Align admits that it has sold and/or offered for sale its iTero Element Scanner in the

 United States at trade shows in Chicago, IL, New York, NY and Detroit, MI. Align denies the

 remaining allegations in this paragraph.

        117.    Defendant thus directly infringes, literally and/or under the doctrine of equivalents,

 and/or indirectly infringes, at least claims 1, 17, 19 and 21 of the ’042 patent.

 ANSWER: Denied.

        118.    On information and belief, Defendant intends to, and continues to intend to, directly

 infringe the ’042 patent through the sale of the Accused Products.

 ANSWER: Denied.

        119.    Defendant knew or should have known of the ’042 patent and its infringement of

 the ’042 patent, and has acted and continues to act, in an egregious and wanton manner by

 infringing the ’042 patent.

 ANSWER: Denied.




                                                  33
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 34 of 50 PageID #: 7476




         120.    Despite knowing that its actions constituted infringement of the ’042 patent and/or

 despite knowing that there was a high likelihood that its actions constituted infringement of the

 patent, Defendant nevertheless continued its infringing actions, and continues to make, use, and

 sell, the Accused Products.

 ANSWER: Denied.

         121.    Defendant’s acts of infringement have injured and damaged Plaintiff and will

 continue to injure and damage Plaintiff.

 ANSWER: Denied.

         122.    Defendant’s actions have caused Plaintiff to suffer irreparable harm resulting from

 the loss of its lawful patent rights and the loss of its ability to exclude others from the market.

 ANSWER: Denied.

         123.    Upon information and belief, Defendant will continue these infringing acts unless

 enjoined by this court.

 ANSWER: Denied.

   COUNT 5: INDIRECT INFRINGEMENT OF THE ’042 PATENT BY INDUCEMENT

         124.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1 to 123 above

 as if fully set forth herein.

 ANSWER: Align restates and reincorporates its responses to preceding paragraphs 1 to 123 as

 if fully set forth herein.

         125.    Defendant is liable for inducing infringement of the ’042 patent under 35 U.S.C.

 §271(b) by having knowledge of the ’042 patent and knowingly causing or intending to cause, and

 continuing to knowingly cause or intend to cause, direct infringement of the ’042 patent, with

 specific intent, by its customers.

 ANSWER: Denied.
                                                   34
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 35 of 50 PageID #: 7477




        126.    Specifically, Defendant actively induces infringement of the ’042 patent by, inter

 alia, training its customers on the use of the Accused Products and/or promotion, sales, and/or

 importation of the Accused Products including the infringing iTero Element Scanners to

 Defendant’s customers including, but not limited to, resellers and end users for their use of the

 system claimed in the ’042 patent.

 ANSWER: Denied.

        127.    Defendant’s customers for the Accused Products directly infringe the ’042 patent

 by making, using, selling, offering for sale, and/or importing the iTero Element Scanners.

 ANSWER: Denied.

        128.    For example, Defendant actively induces infringement of the ’042 patent, because

 Defendant has knowledge that end users of Defendant’s iTero Element Scanners including, but

 not limited to, dentists and technicians, use Defendant’s infringing iTero Element Scanners

 product in the United States, and because Defendant encourages such acts resulting in direct patent

 infringement, by, inter alia, training, promotion, sales, and/or importation of the infringing iTero

 Element Scanners to Defendant’s customers including, but not limited to, resellers and end users

 for their use of the system claimed in the ’042 patent.

 ANSWER: Denied.

        129.    On information and belief, Defendant intends to, and continues to intend to,

 indirectly infringe the ’042 patent through inducement of the sale and use of the Accused Products.

 ANSWER: Denied.

        130.    Defendant knew or should have known of the ’042 patent and has acted, and

 continues to act, in an egregious and wanton manner by infringing the ’042 patent.

 ANSWER: Denied.



                                                 35
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 36 of 50 PageID #: 7478




          131.    Despite knowing that its actions constituted inducement infringement of the ’042

 patent and/or despite knowing that there was a high likelihood that its actions constituted

 inducement infringement of the patent, Defendant nevertheless continued its infringing actions,

 and continues to make, use, and sell, the Accused Products.

 ANSWER: Denied.

          132.    Defendant’s acts of infringement have injured and damaged Plaintiff and will

 continue to injure and damage Plaintiff.

 ANSWER: Denied.

          133.    Defendant’s actions have caused Plaintiff to suffer irreparable harm resulting from

 the loss of its lawful patent rights and the loss of its ability to exclude others from the market.

 Upon information and belief, Defendant will continue these infringing acts unless enjoined by this

 court.

 ANSWER: Denied.

                 COUNT 6: INDIRECT INFRINGEMENT OF THE ’042 PATENT
                           BY CONTRIBUTORY INFRINGEMENT

          134.    Plaintiff repeats and realleges paragraphs 1 to 133 as if fully set forth herein.

 ANSWER: Align restates and reincorporates its responses to preceding paragraphs 1 to 133 as

 if fully set forth herein

          135.    Defendant is liable for contributory infringement of the ’042 patent under 35 U.S.C.

 §271(c) by having sold or offered to sell, and continuing to sell or offer for sale the iTero Element

 Scanners within the United States and/or by importing the iTero Element Scanners into the United

 States because the iTero Element Scanners constitute a material part of the invention embodied in

 the ’042 patent, which Defendant knows to be especially made and/or especially adapted for use




                                                    36
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 37 of 50 PageID #: 7479




 in infringement of the ’042 patent, and which is not a staple article or commodity of commerce

 suitable for substantial non-infringing use.

 ANSWER: Denied.

        136.    Defendant is liable for contributory infringement by having knowledge of the ’042

 patent and knowingly causing or intending to cause, and continuing to knowingly cause or intend

 to cause, direct infringement of the ’042 patent by its customers including, but not limited to,

 resellers and end users of the iTero Element Scanners.

 ANSWER: Denied.

        137.    Specifically, Defendant contributes to infringement of the ’042 patent by, inter alia,

 promotion, sales, and/or importation of the infringing iTero Element Scanners to Defendant’s

 customers including, but not limited to, resellers and end users for their use of the system claimed

 in the ’042 patent. Those customers directly infringe the ’042 patent by making, using, selling,

 offering for sale, and/or importing the iTero Element Scanners. For example, Defendant is liable

 for contributory infringement by having knowledge of the ’042 patent and knowingly causing or

 intending to cause, and continuing to knowingly cause or intend to cause, end users of Defendant’s

 iTero Element Scanners including, but not limited to, dentists and technicians, to directly infringe

 the ’042 patent by using Defendant’s iTero Element Scanners in the United States.

 ANSWER: Denied.

        138.    Defendant’s past and ongoing infringement of the ’042 patent has and will continue

 to irreparably harm Plaintiff.

 ANSWER: Denied.

        139.    Defendant’s past and ongoing infringement of the ’042 patent has and will continue

 to cause Plaintiff damages.



                                                 37
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 38 of 50 PageID #: 7480




 ANSWER: Denied.

        140.    Defendant’s past and ongoing infringement of the ’042 patent, upon information

 and belief, has been knowing and willful.

 ANSWER: Denied.


                                      PRAYER FOR RELIEF

        Defendant denies that Plaintiff is entitled to any of the relief requested by the Complaint,

 or any other remedy or relief whatsoever.

                                   AFFIRMATIVE DEFENSES

        Without any admission as to burden of proof, burden of persuasion, or the truth of any of

 the allegations in Plaintiff’s Complaint, Defendant states the following affirmative defenses.

 Defendant reserves the right to assert additional defenses, as warranted by the facts learned

 through investigation and discovery.

                                    First Affirmative Defense
                             (Invalidity of U.S. Patent No. 9,629,551)

        One or more claims of the ’551 patent are invalid for failure to comply with one or more

 of the requirements for patentability set forth in Title 35 of the U.S. Code, including §§ 101, 102,

 103, and 112, and/or invalid under any other ground provided by 35 U.S.C. § 282, and/or based

 on other judicially-created bases for invalidity.

                                   Second Affirmative Defense
                         (Non-Infringement of U.S. Patent No. 9,629,551)

        Plaintiff has failed to aver any facts that support its allegations of infringement by the

 proposed Accused Products. The Accused Products will not infringe any valid and enforceable

 claim of the ’551 patent, either literally or under the doctrine of equivalents.




                                                     38
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 39 of 50 PageID #: 7481




                                      Third Affirmative Defense
                               (Invalidity of U.S. Patent No. 10,349,042)

         One or more claims of the ’042 patent are invalid for failure to comply with one or more

 of the requirements for patentability set forth in Title 35 of the U.S. Code, including §§ 101, 102,

 103, and 112, and/or invalid under any other ground provided by 35 U.S.C. § 282, and/or based

 on other judicially-created bases for invalidity.

                                     Fourth Affirmative Defense
                           (Non-Infringement of U.S. Patent No. 10,349,042)

         Plaintiff has failed to aver any facts that support its allegations of infringement by the

 proposed Accused Products. The Accused Products will not infringe any valid and enforceable

 claim of the ’042 patent, either literally or under the doctrine of equivalents.

                                      Fifth Affirmative Defense
                                    (Prosecution History Estoppel)

         Plaintiff is estopped from arguing and has waived arguments that the claims of the ’551

 and ’042 patents cover Align products by virtue of amendments, positions, and arguments made

 to the USPTO when obtaining the asserted patent.

                                      Sixth Affirmative Defense
                                      (Failure to State a Claim)

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                     Seventh Affirmative Defense
                                         (Lack of Standing)

         Plaintiff does not have standing to assert claims for patent infringement under 35 U.S.C.

 § 271(a), (b), and (c).




                                                     39
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 40 of 50 PageID #: 7482




                                   Eighth Affirmative Defense
            (Equitable Estoppel, Laches, Waiver, Acquiescence, and/or Unclean Hands)

        Plaintiff’s claims for relief are barred by the doctrines of waiver, laches, acquiescence,

 unclean hands, and/or estoppel with respect to asserted claims of the ’551 and ’042 patents

 because Plaintiff misled Align as to its intent not to enforce these patents against Align after it

 learned, or through reasonable diligence should have learned, of its causes of action against

 Align, and since such time Align has expended substantial amounts of time, money, and effort to

 build its business, brand and recognition of its name and products.

        Plaintiff’s claims for relief are also barred by the doctrine of unclean hands with respect

 to the asserted claims of the ‘042 patent because 3Shape’s attorney(s) violated the prosecution

 bar included in the Court’s Protective Order in this case as well as in Case No. 17-1647-LPS-

 CJB prohibiting patent prosecution by any attorney with access to Align’s confidential

 information. Specifically, one or more attorneys for 3Shape subject to the Court’s Protective

 Orders participated in lawsuit(s) between Align and 3Shape in this Court and had access to

 Align’s confidential information while simultaneously preparing the ‘042 patent application and

 prosecuting the patent application in front of the Patent Office.

                                     Ninth Affirmative Defense
                                       (Covenant Not to Sue)

        Plaintiff has covenanted not to sue Align on the asserted patents.

                                     Tenth Affirmative Defense
                                             (License)

        Plaintiff’s claims are barred with respect to the asserted claims of the ’551 and ’042

 patents to the extent the accused Align products are expressly or impliedly licensed under these

 patents.




                                                  40
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 41 of 50 PageID #: 7483




                                     Eleventh Affirmative Defense
                                           (Patent Misuse)

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of patent misuse.

                                    Twelfth Affirmative Defense
                 (Unavailability of Relief – Bar to Damages, Marking and Notice)

          Plaintiff’s claim for relief is barred, in whole or in part, because Plaintiff is not entitled to

 damages under 35 U.S.C. § 286, Plaintiff has failed to plead and meet the requirements of 35

 U.S.C. § 287 on marking and notice, and has otherwise failed to show that it is entitled to any

 damages prior to the filing date of Plaintiff’s Complaint for Patent Infringement.

                                  Thirteenth Affirmative Defense
                               (Additional Defenses or Counterclaims)

          Defendant reserves all defenses available under the Federal Rules of Civil Procedure and

 the U.S. Patent laws and any additional defenses or counterclaims that discovery may reveal

 including that Plaintiff has failed to aver any facts supporting the conclusion that it has suffered

 any irreparable injury or harm under 35 U.S.C. § 282, and that Plaintiff has failed to aver any

 facts supporting that this is an exception case and/or an award of attorney’s fees under 35 U.S.C.

 § 285.

          WHEREFORE, Defendant requests that Plaintiff’s Complaint be dismissed with

 prejudice and that Defendant be awarded the costs of this action, its attorneys’ fees, and all other

 relief that this Court deems just and proper.

                                          COUNTERCLAIMS

          For their counterclaims against Counterclaim-Defendant 3Shape A/S (“Counterclaim-

 Defendant” or “3Shape”), Counterclaim-Plaintiff Align Technology, Inc. (collectively

 “Counterclaim-Plaintiff” or “Align”), state as follows:

                                                PARTIES

                                                     41
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 42 of 50 PageID #: 7484




          1.      Align is a United States corporation organized and existing under the laws of

 Delaware, with a principal place of business at 2820 Orchard Parkway, San Jose, California

 95134.

          2.      Upon information and belief, Counterclaim-Defendant 3Shape is a Danish

 corporation with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K,

 Denmark.

                                   JURISDICTION AND VENUE

          3.      Counterclaim-Plaintiff’s counterclaims arise under the Patent Laws of the United

 States, 35 U.S.C. § et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

          4.      This Court has original jurisdiction over the subject matter of these counterclaims

 pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202.

          5.      This Court has personal jurisdiction over Counterclaim-Defendant because

 Counterclaim-Defendant has availed itself of the rights and privileges of this forum by bringing

 this civil action in this judicial district and because, upon information and belief, Counterclaim-

 Defendant conducts substantial business in, and has regular and systematic contact with, this

 judicial district.

          6.      Further, 3Shape has, directly or through agents and/or intermediaries, committed

 acts within Delaware giving rise to this action and/or have established minimum contacts with

 Delaware such that the exercise of jurisdiction would not offend traditional notions of fair play

 and justice. On information and belief, 3Shape regularly conducts business in Delaware, and

 purposefully availed itself of the privileges of conducting business in Delaware. In particular, on

 information and belief, 3Shape, directly and/or through its agents and/or intermediaries, make,

 use, import, offer for sale, sell, and/or advertise their products and affiliated services in

 Delaware. 3Shape has placed, and continues to place, infringing products into the stream of
                                                   42
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 43 of 50 PageID #: 7485




 commerce, via an established distribution channel, with the knowledge and/or understanding that

 such products are sold in the United States including in Delaware and specifically including this

 District.

         7.      On information and belief, 3Shape has derived substantial revenue from their

 infringing activity occurring within the State of Delaware and within this District and/or should

 reasonably expect their actions to have consequences in Delaware. In addition, 3Shape has

 knowingly induced and continues to knowingly induced infringement within this District by

 advertising, marketing, offering for sale and/or selling devices containing infringing functionality

 within this District to at least resellers, distributors, customers, dentists, orthodontists, dental and

 orthodontic labs, and/or other end users, and by providing instructions, user manuals, in person

 and/or online training, advertising and/or marketing materials which facilitate, direct or

 encourage the use of infringing functionality with knowledge thereof.

         8.      3Shape has committed patent infringement in Delaware that has led to foreseeable

 harm and injury to Align, a Delaware corporation.

         9.      Additionally, 3Shape is subject to jurisdiction in the United States, and

 specifically in Delaware, pursuant to Fed. R. Civ. P. 4(k)(2).

         10.     Venue for these counterclaims is proper in this judicial district pursuant to 28

 U.S.C. §§ 1391(b) and (c) and 1400(b).

                                    FACTUAL BACKGROUND

         11.     Align was founded in 1997 and is a global medical device company with industry

 leading innovative products such as the iTero intraoral scanner and the Invisalign clear aligner

 system that help dental and orthodontic professionals deliver effective, cutting-edge dental and

 restorative and orthodontic options to their patients.



                                                    43
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 44 of 50 PageID #: 7486




        12.     Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s

 Invisalign orthodontic system, color 3D imaging of an intraoral surface, such as the teeth and

 gums, without drying and powdering the intraoral surface, resulting in a digital impression.

 Align’s intraoral scanners and the software within the iTero and Invisalign systems that works in

 conjunction with the scanner thus eliminate the need for traditional teeth impressions typically

 taken with an elastomeric or other material.

        13.     The digital impression captured by Align’s iTero intraoral scanners, when teamed

 with Align’s Invisalign system, can be used in a variety of dental and orthodontic applications

 such as, for example, tracking a patient’s progress during the Invisalign treatment, tracking

 changes in a patient’s dentition over time, mapping the occlusion of a patient’s teeth, and

 correcting inaccurate scan data.

        14.     Align’s iTero intraoral scanner and Invisalign system constitute a proprietary

 system and method for treating, among other things, malocclusion, misalignment, and/or chipped

 or missing teeth using a high-precision, high-speed intraoral scanner and related software to

 create a variety of orthodontic and dental devices including, but not limited to, crowns, bridges,

 bracket templates, aligners and implants. Each dental device is custom-manufactured for each

 patient using computer-aided design techniques and sophisticated computer graphic interfaces to

 communicate with the patient’s dental or orthodontic professional in the planning,

 implementation, and revision of the customized treatment program.

        15.     Align’s iTero intraoral scanner and Invisalign system developed by Align over

 many years and at great expense and effort, represent a breakthrough in the manufacturing and

 principle of “mass customization” and a vast improvement over conventional methods for

 treating, among other things, chipped or missing teeth, misalignment of teeth and malocclusion.



                                                 44
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 45 of 50 PageID #: 7487




 Additionally, the iTero intraoral scanner and Invisalign system provide a “chair-side” platform

 for live viewing of the digital impression as it is being built on the display screen during

 scanning, for accessing valuable digital diagnosis and treatment tools, and for enhancing

 accuracy of records, treatment efficiency, and the overall patient experience. The innovations

 embodied in Align’s iTero intraoral scanner and Invisalign system are protected by numerous

 United States and foreign patents.

        16.     Align’s iTero scanners do not infringe any claims of the ’551 or ’042 patents.

        17.     The ’551 and ’042 patents, including all claims, are invalid.

        18.     On information and belief, 3Shape designs, develops, manufactures, and markets

 the Trios 3 and 4 scanners. Moreover, 3Shape is involved in the sale of and/or importation into

 the United States of intraoral scanners, digital models, and digital data for dental and orthodontic

 applications including, but not limited to, crowns, bridges, bracket templates, aligners and

 implants. 3Shape’s intraoral scanners for dental and orthodontic applications described above

 embody and/or use the patented apparatuses, systems, and methods at issue.

        19.     3Shape’s website, www.3Shape.com , provides a Webshop for sales of its

 products and updating subscriptions to its software. 3Shape’s website also offers training and

 videos on how to use the Trios 3 and 4 scanners. Additionally, 3Shape has a YouTube channel

 with training videos at www.youtube.com/3ShapeTrainingVideos showing how to use the Trios

 3 and 4 scanners. 3Shape’s website provides information for contacts in the United States for its

 Sales and 3Shape Academy Training.

        20.     3Shape’s website further provides a Resources page with user manuals on the

 products and how to use the products to encourage purchase and use of 3Shape products,

 including for the Trios 3 and 4 scanners.



                                                  45
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 46 of 50 PageID #: 7488




        21.      3Shape has, directly or through agents and/or intermediaries, attended trade shows

 in the United States, where it has demonstrated, and continues to demonstrate, the use of the

 Trios 3 and 4 scanners and its software to the public and orthodontists. 3Shape has, directly or

 through agents and/or intermediaries, demonstrated the products at trade shows because it hopes

 that someone will buy its products.

        22.      On information and belief, 3Shape has, directly or through agents and/or

 intermediaries, used, sold, and offered for sale its Trios 3 and 4 scanners at conferences in the

 United States, including the American Association of Orthodontics 2019 Annual Meeting.

        23.      3Shape’s Trios 3 and 4 scanners directly compete with Align’s iTero scanners.

 On information and belief, 3Shape developed, made and sold its intraoral scanners with the

 intent to directly compete with Align’s intraoral scanners and software. Before introducing its

 products, 3Shape was aware of the structure, design, and operation of Align’s patented intraoral

 scanners, including but not limited to intraoral scanners developed by Cadent Holdings, Inc.

 (“Cadent”) which Align acquired on April 29, 2011. Moreover, 3Shape has previously entered

 into agreements with Align that provided 3Shape with significant access to Align’s patented

 technologies.

        24.      On information and belief, 3Shape developed, made, and sold its infringing Trios

 3 and 4 scanners despite having knowledge of the Align Patents-In-Suit based, at a minimum on

 (i) its knowledge of the Align intraoral scanners being covered by numerous patents including

 the patent at issue through its prior business dealings with Align, including those with Cadent,

 whereby 3Shape acquired specific and detailed knowledge from Align regarding the structure,

 function, operation and commercial benefits of the Align products and the patent protection

 afforded to certain structures, functions and operations of the patented Align technology; (ii) by



                                                  46
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 47 of 50 PageID #: 7489




 virtue of 3Shape’s patent prosecution activities wherein 3Shape is aware of Align’s patent

 portfolio (including citing several Align patents on multiple occasions); and/or (iii) by virtue of

 3Shape’s U.S. Food and Drug Section 510(k) premarket notification of intent to market the

 accused products which identifies 3Shape’s accused products as substantially equivalent to

 Align’s patent practicing products (see, e.g., Exhibit 4).

                           OVERVIEW OF THE PATENTS-IN-SUIT

        25.     On June 13, 2017, the U.S. Patent and Trademark Office duly and lawfully issued

 U.S. Patent No. 9,675,430 (“the ’430 patent”), entitled “Confocal Imaging Apparatus with

 Curved Focal Surface” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan Moshe as the

 inventors. Align is the owner by assignment of all right, title and interest in the ’430 patent and

 has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

 recorded with the U.S. Patent and Trademark Office at Reel/Frame 036430/0819. The claims of

 the ’430 patent are valid and enforceable. A true and correct copy of the ’430 patent is attached

 hereto as Exhibit 1.

        26.     On December 17, 2019, the U.S. Patent and Trademark Office duly and lawfully

 issued U.S. Patent No. 10,507,088 (“the ’088 patent”), entitled “Confocal Imaging Apparatus

 with Simplified Optical Design” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan

 Moshe as the inventors. Align is the owner by assignment of all right, title and interest in

 the ’088 patent and has exclusive right to bring suit to enforce the patent. Evidence of such

 assignment has been recorded with the U.S. Patent and Trademark Office at Reel/Frame

 048640/0092. The claims of the ’088 patent are valid and enforceable. A true and correct copy of

 the ’088 patent is attached hereto as Exhibit 2.




                                                    47
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 48 of 50 PageID #: 7490




           27.   On December 17, 2019, the U.S. Patent and Trademark Office duly and lawfully

 issued U.S. Patent No. 10,507,089 (“the ’089 patent”), entitled “Confocal Imaging Apparatus

 with Curved Focal Surface” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan Moshe as

 the inventors. Align is the owner by assignment of all right, title and interest in the ’089 patent

 and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

 recorded with the U.S. Patent and Trademark Office at Reel/Frame 049024/0020. The claims of

 the ’089 patent are valid and enforceable. A true and correct copy of the ’089 patent is attached

 hereto as Exhibit 3.

                                         COUNT I
                     (Declaratory Judgment of Invalidity of the ’551 Patent)

           28.   Counterclaim-Plaintiff restates and realleges each of the foregoing paragraphs 1-

 13 of the Counterclaims as if fully set forth herein.

           29.   Align is entitled to a declaration that all claims of the ’551 patent are invalid

 pursuant to at least 35 U.S.C. §§ 101, 102, 103 and/or 112.

                                          COUNT II
                 (Declaratory Judgment of Non-Infringement of the ’551 Patent)

           30.   Counterclaim-Plaintiff restates and realleges each of the foregoing paragraphs 1-

 15 of the Counterclaims as if fully set forth herein.

           31.   Align is entitled to a declaration that it does not infringe any claim of the ’551

 patent.

                                        COUNT III
                     (Declaratory Judgment of Invalidity of the ’042 Patent)

           32.   Counterclaim-Plaintiff restates and realleges each of the foregoing paragraphs 1-

 17 of the Counterclaims as if fully set forth herein.




                                                   48
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 49 of 50 PageID #: 7491




           33.      Align is entitled to a declaration that all claims of the ’042 patent are invalid

 pursuant to at least 35 U.S.C. §§ 101, 102, 103 and/or 112.

                                            COUNT IV
                    (Declaratory Judgment of Non-Infringement of the ’042 Patent)

           34.      Counterclaim-Plaintiff restates and realleges each of the foregoing paragraphs 1-

 19 of the Counterclaims as if fully set forth herein.

           35.      Align is entitled to a declaration that it does not infringe any claim of the ’042

 patent.

                                         PRAYER FOR RELIEF

           WHEREFORE, Counterclaim-Plaintiff respectfully requests that this Court enter a

 judgment in their favor and against Counterclaim-Defendant as follows:

                 A. Dismissing the Complaint with prejudice and entering judgment for

                    Counterclaim-Plaintiff;

                 B. Declaring that Align has not infringed any valid and enforceable claim of the ’551

                    patent;

                 C. Declaring that all claims of the ’551 patent are invalid;

                 D. Declaring that Align has not infringed any valid and enforceable claim of the ’042

                    patent;

                 E. Declaring that all claims of the ’042 patent are invalid;

                 F. Awarding Counterclaim-Plaintiff its reasonable attorneys’ fees, costs, and

                    expenses incurred in this action;

                 G. Rendering a finding that this case is “exceptional” and award to Align its costs,

                    expenses and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285; and

                 H. Awarding any such other and further relief as this Court may deem proper.


                                                        49
Case 1:18-cv-00886-LPS Document 170-1 Filed 04/27/20 Page 50 of 50 PageID #: 7492




                                             /s/ Jeff Castellano
                                             John W. Shaw (No. 3362)
                                             Karen E. Keller (No. 4489)
                                             Jeff Castellano (No. 4837)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
  OF COUNSEL:                                Wilmington, DE 19801
  Blair M. Jacobs                            (302) 298-0700
  Christina A. Ondrick                       jshaw@shawkeller.com
  Elizabeth Bernard                          kkeller@shawkeller.com
  John S. Holley                             jcastellano@shawkeller.com
  Mark Consilvio                             Attorneys for Defendant
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, DC 20005
  (202) 551-1700

  Thomas A. Counts
  PAUL HASTINGS LLP
  101 California Street, 48th Floor
  San Francisco, CA 94111
  (410) 856-7000

  Rebecca Weinstein Bacon
  Reid M. Bolton
  Mark L. Levine
  Anastasiya Maione
  BARTLIT BECK LLP
  54 West Hubbard Street
  Suite 300
  Chicago, IL 60654
  (312) 494-4400

  Daniel C. Taylor
  John M. Hughes
  BARTLIT BECK LLP
  1801 Wewatta Street
  Suite 1200
  Denver, CO 80202
  (303) 592-3100

  Dated: April 27, 2020



                                       50
